IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-70,262-01


EX PARTE JOHN EDWARDS CLARK, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER CR2006-069 IN THE 207th  JUDICIAL DISTRICT COURT
COMAL COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of tampering with a government record and his sentence was
assessed at two years' confinement in state jail.  No direct appeal was taken. 
	After a review of the record, we find that Applicant's claim which challenges the
denial of pre-sentence jail time credit is subject to dismissal pursuant to this Court's holding
in Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). (1)  Applicant's remaining claims
are denied .
DELIVERED: July 23, 2008
DO NOT PUBLISH














1.  The trial court has entered findings of fact that Applicant is entitled to additional pre-sentence jail time credit. However, the trial court may grant this additional time credit by way of
a nunc pro tunc order.